Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 23, 2018

                                      No. 04-18-00577-CV

                                          IN RE L.S.D.,

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01575
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        Appellant’s brief in this appeal was due October 16, 2018. Neither the brief nor a motion
for extension of time has been filed. We ORDER Stephanie Wilke, appellant’s court-appointed
appellate attorney, to file appellant’s brief by November 2, 2018. This is an accelerated appeal
of an order terminating the appellant’s parental rights which must be disposed of by this court
within 180 days of the date the notice of appeal is filed. Tex. R. Jud. Admin. 6.2. Given the time
constraints governing the disposition of this appeal, requests for further extensions of time will
be disfavored.

        If the brief is not filed by the date ordered, the court may abate the appeal and remand the
case to the trial court for a hearing to determine whether appellant or counsel has abandoned this
appeal. See Tex. Fam. Code Ann. § 107.013(a)(1) (giving indigent persons a right to counsel in
parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that
this right to counsel includes the right to effective counsel).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court